Case 1:19-mj-00052-RMM Document1 Filed 03/08/19 Page 1 of 1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT ae

 

 

 

 

 

 

 

 

 

 

 

for the ; -
District of Columbia - - =,
=—_— = —> ™
United States of America ).
v. )
ROSE ASANG GANA, also known as )
“ROSE NEBANGU,” )
)
)
Defendants)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ October 2013-December 2018 _ in the county of N/A in the
N/A District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1347 Health Care Fraud ,
18 U.S.C. § 1035 Health Care False Statements
42 U.S.C. §§ 1320a, 1320(b), 1320 Anti-Kickback
(f{1 — 2)
This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT
iM Continued on the attached sheet.
re _ cone, Complainant's signature
Jynika Craig, Special Agent
Printed name and title
Sworn to before me and signed in my presence.
Date: 03/08/2019
a Judge’s signature
City and state: ” Washington, D.C : _ _.__ Robin M. Meriweather, US Magistrate Judge

 

a Printed name and title
